Citation Nr: 0111109	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1957 
and from September 1961 to July 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 10 percent evaluation for 
residuals of a right ankle injury; reduced the evaluation for 
adenocarcinoma of the prostate gland from 100 percent to 
20 percent, effective July 1, 1999; and denied entitlement to 
an earlier effective date for loss of use of a creative organ 
prior to November 7, 1996.

The Board notes that following the issuance of the April 1999 
rating decision on appeal, the veteran submitted a statement, 
wherein he stated he disagreed with the recent decision.  
Specifically, he stated he wanted to appeal the issues of a 
higher evaluation for the service-connected residuals of a 
right ankle injury and "[s]ervice connection for residuals 
of radiation exposure, to include hypertension, congestive 
heart failure, left renal artery disease, skin growths[, a]nd 
loss of sexual functions."  He added he wanted to make a 
formal request for a video conference hearing with the Board.

(The Board notes that in a June 1999 Board decision, it 
denied service connection for cardiovascular disease, to 
include hypertension; congestive heart failure, left renal 
artery stenosis and arteriosclerosis, including as secondary 
to radiation exposure, and service connection for a skin 
disorder, including as secondary to radiation exposure.)

In an October 1999 letter, the RO informed the veteran he 
needed to clarify his claim regarding loss of sexual 
function.  It noted that special monthly compensation had 
been granted for the loss of use of a creative organ, 
effective November 7, 1996.  The RO also informed the veteran 
that the June 1999 Board decision was final and that it had 
no jurisdiction to accept his notice of disagreement with 
that decision.  Finally, it informed the veteran that his 
request for a Board hearing was not available prior to the 
issuance of a statement of the case and receipt of a VA Form 
9 as to the issue of entitlement to a higher evaluation for 
residuals of a right ankle injury.

In a VA Form 21-4138, Statement in Support of Claim, received 
in September 1999, the veteran limited his appeal to the 
issue of entitlement to a higher evaluation for residuals of 
a right ankle injury.  At a March 2000 RO hearing, the 
veteran added the claim for a higher evaluation for 
adenocarcinoma of the prostate to his appeal.  A statement of 
the case was issued in May 2000 as to the issues of 
entitlement to higher evaluations for adenocarcinoma of the 
prostate and residuals of a right ankle injury.  In the 
veteran's VA Form 9, Appeal to the Board, the veteran 
specifically limited his appeal to the claim for entitlement 
to a higher evaluation for residuals of a right ankle injury.  
He also stated he did not want a Board hearing.

Thus, the only issue on appeal from the April 1999 rating 
decision is entitlement to an evaluation in excess of 
10 percent for residuals of a right ankle injury.  The 
veteran did not perfect an appeal as to the issues of 
entitlement to a higher evaluation for adenocarcinoma of the 
prostate and entitlement to an earlier effective date for the 
grant of special monthly compensation for loss of a creative 
organ.  See 38 C.F.R. § 20.200 (2000) (appeal consists of a 
timely filed notice of disagreement and, following issuance 
of a statement of the case, a substantive appeal).

In an October 1999 rating decision, the RO denied service 
connection for fracture of the left fifth metatarsal as 
secondary to the service-connected residuals of a right ankle 
injury.  The veteran did not appeal that decision, and thus 
that claim is not part of the current appellate review.  
However, the Board notes that the RO denied this claim, 
determining that it was not well grounded.  Therefore, the 
Board refers such claim to the RO for readjudication under 
the Veterans Claims Assistance Act of 2000.


FINDING OF FACT

Residuals of a right ankle injury is manifested by marked 
limitation of motion of the ankle.


CONCLUSION OF LAW

The criteria for an increased evaluation to 20 percent for 
residuals of a right ankle injury have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for residuals of a right ankle injury was 
granted by means of a September 1970 rating decision and 
assigned a noncompensable evaluation, effective July 9, 1970.  
The RO noted the veteran had sustained a right ankle sprain 
in August 1969.  

In March 1993, a Hearing Officer granted a 10 percent 
evaluation for residuals of a right ankle injury, effective 
July 7, 1992.

An October 1997 VA examination report shows the veteran 
reported continuous problems with his right ankle.  He stated 
that when getting of the car, his ankle would turn and pain 
would set in for between two to 10 minutes on the lateral 
side of the right ankle.  He stated this would happen two 
times a day if he was not careful, particularly if he was 
walking on uneven ground.  Physical examination of the right 
ankle revealed no deformities.  The examiner noted there was 
a "a little more edema" over the lateral malleolus on the 
right than there was on the left.  Dorsiflexion of the right 
ankle was to 20 degrees and plantar flexion was to 
30 degrees.  The examiner stated upon stressing of the ankle, 
he was unable to "put up" significant instability, but that 
valgus stress caused discomfort.  The veteran was tender over 
the lateral ligaments, particularly the anterior talofibular 
ligament.  He was less tender over the calcaneofibular 
ligament.  The examiner entered a diagnosis of status post 
sprain of the ankle with probable chronic mild instability, 
making it easy to re-sprain.  X-rays taken of the right ankle 
at that time were normal.  

An August 1999 private medical record shows the examiner 
noted that x-rays of the veteran's right foot were normal.  
He entered a diagnosis of bursitis of the right foot.  

A separate August 1999 private medical record shows the 
examiner stated the veteran had an eversion deformity to the 
right foot.  He noted the veteran had difficulty going up and 
down stairs.  The examiner stated in the standing position, 
the veteran had a varus deformity of the ankle.  He added he 
had taken stress views of the ankle, which showed no evidence 
of tilting of the talus.  He noted in view of the eversion 
deformity, he was going to have a "special brace" made for 
the veteran, which would prevent his heel and foot from going 
into varus.  The diagnosis was varus deformity of the right 
foot and ankle. 

August 1999 x-rays of his ankle showed inversion and eversion 
stress, but no mortise widening.  The examiner stated there 
was mild to moderate degenerative changes in the ankle 
joints.  He entered an impression of degenerative changes 
without acute fracture or joint laxity present.

A separate August 1999 private medical record shows the 
veteran complained of his right ankle hurting.  The diagnosis 
was chronic instability of the right ankle. 

A September 1999 private medical record shows the examiner 
reported the veteran would seek a brace from VA, as he did 
not want to pay for the brace the private physician had 
ordered.

A November 1999 VA outpatient treatment report shows the 
examiner stated the veteran had right ankle instability with 
pain.  He noted the ankle presented with excessive amount of 
range of motion and that the present ankle support was not 
effective.  The veteran complained of being tired of having 
to wear an ankle brace.  The examiner noted the veteran was 
casted for a right thermoplastic solid brace.

A December 1999 x-ray of the right ankle was within normal 
limits.  The VA radiologist noted that there had been no 
changes since the September 1990 x-ray of the right ankle.

In March 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated prior to using 
the ankle brace, his ankle would roll and cause him to fall, 
which he stated had increased in frequency over the years.  
He stated when this would happen, he would have pain and 
swelling.  The veteran described his ankle as unstable.  He 
stated he had two different braces he would use-one within 
the home and one outside the home.  He stated the one he used 
at home would not allow him to drive a car, which was why he 
did not use it when he would leave the house.  The veteran 
testified it was not painful to walk, but noted he had 
limited motion in his right ankle.  

An April 2000 VA examination report shows the examiner noted 
the veteran presented with a brace on his right ankle, which 
the veteran stated he would wear whenever leaving the house.  
The veteran reported he wore a different brace at home.  He 
stated his ankle would get worse approximately once a week 
and reported weakness.  The examiner stated the veteran had 
"fairly good motion" of the right ankle.  He reported the 
veteran had eight degrees of dorsiflexion, 42 degrees of 
plantar flexion, and normal eversion and inversion.  The 
diagnosis was history of right ankle injury with weakness.


II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1999 rating decision and the May 
2000 statement of the case, the RO informed the veteran of 
the evidence necessary to establish a higher evaluation for 
residuals of a right ankle injury.  In the May 2000 statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claim for an increased 
evaluation for the right ankle.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative, The Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran, and his 
representative, are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Further, the record discloses that the veteran informed VA of 
private medical records that were relevant to his claim for 
an increased evaluation for this right ankle.  In December 
1999, the RO sent letters to the three private physicians the 
veteran had named to obtain the relevant records.  At that 
time, the RO also sent the veteran a letter, informing him of 
the three private physicians from whom it sought medical 
records and stated he should assist in obtaining these 
records.  All three physicians submitted the medical records 
each had relating to the veteran's treatment.  The RO has 
also obtained VA treatment records from 1993 to the present 
time.  The veteran has not alleged that there are any 
additional medical records related to treatment for his right 
ankle that VA has not already obtained-both VA and private.  
Finally, in accordance with its duty to assist, the RO has 
had the veteran undergo several VA examinations related to 
his claim.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2000).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for residuals of a right ankle injury.  
In October 1997, the examiner stated dorsiflexion was to 
20 degrees and plantar flexion was to 30 degrees.  The 
examiner further stated the veteran had mild instability.  An 
August 1999 examination report shows the veteran has an 
eversion deformity of the right foot and ankle.  He was 
diagnosed with degenerative changes in the right ankle at 
that time.  A September 1999 private medical record shows the 
veteran was prescribed an ankle brace for instability.  At 
the March 2000 hearing, the veteran stated his ankle had 
gotten worse over the years and that it would "roll" and 
cause him to fall.  He stated he had to wear an ankle brace 
regularly to prevent his ankle from "rolling."  In April 
2000, the examiner stated the veteran had eight degrees of 
dorsiflexion and 42 degrees of plantar flexion.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  Diagnostic Code 5271 does not indicate what 
constitutes moderate limitation of motion and what 
constitutes marked limitation of motion.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5271.  At the time of the October 
1997 examination, the veteran's dorsiflexion was not limited, 
but his plantar flexion was limited by 15 degrees.  At the 
time of the April 2000 examination, his dorsiflexion was 
limited by 12 degrees and his plantar flexion was limited by 
three degrees.  The veteran has instability of his right 
ankle and has complained of pain when going up and down 
stairs and when walking on uneven ground.  Examiners have 
noted tenderness in the area of the ankle when examining it.  
The Board finds that the evidence supports the grant of a 
20 percent evaluation for residuals of a right ankle injury.  
Id.  

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted.  The Board finds that an 
evaluation in excess of 20 percent is neither warranted nor 
available.  There is no competent evidence that the veteran's 
right ankle is ankylosed, and thus consideration of the 
veteran's service-connected disability under Diagnostic Code 
5270 is not appropriate, even by analogy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2000).  Additionally, there 
has been no competent evidence of either malunion of the os 
calcis or astragalus or ankylosis of the subastragalar or 
tarsal joint to warrant the application of Diagnostic Codes 
5272 and 5273.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272, 
5273 (2000).  Regardless, the maximum evaluation under those 
Diagnostic Codes is 20 percent, and thus a higher evaluation 
would not be available.  See id.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran 
in attaining a higher evaluation, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
ankle.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain); see also, 
DeLuca, supra.  

The Board notes that an August 1999 private x-ray of the 
right ankle showed degenerative changes.  A separate 
evaluation for the degenerative joint disease of the right 
ankle need not be assigned, as the veteran's current 
20 percent evaluation is based on his limitation of motion, 
which is compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000) (when limitation of motion of the specific joint 
or joints involved is noncompensable, an evaluation of 10 
percent may be assigned for each such major joint or group of 
minor joints affected by limitation of motion; however, an 
evaluation assigned for arthritis will not be combined with 
ratings based on limitation of motion); see also 38 C.F.R. 
Part 4, Diagnostic Code 5271.

The veteran is competent to report his symptoms.  To the 
extent that he has stated his right ankle disability was 
worse than the 10 percent evaluation contemplated, he was 
correct, and the Board has granted a 20 percent evaluation.  
This is in agreement with the veteran's September 1999 notice 
of disagreement, wherein he stated he felt his right ankle 
should be rated at 20 percent.  However, in his VA Form 9, 
the veteran stated he felt that his right ankle should be 
rated at 40 percent.  As stated above, a 40 percent 
evaluation is not available for his service-connected 
disability, as he does not have ankylosis in plantar flexion 
at more than 40 degrees or in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Based upon the current criteria, the veteran can 
receive no more than a 20 percent evaluation under schedular 
consideration.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

The veteran has stated he warrants an extraschedular 
evaluation for his service-connected residuals of a right 
ankle injury  Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  38 C.F.R. § 3.321(b)(1) (2000).  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
residuals of a right ankle injury warrants an extraschedular 
evaluation.  However, the clinical presentation of the 
veteran's service-connected disability is neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards.  See id.  The record, moreover, 
does not reflect frequent periods of hospitalization due to 
this disability or interference with employment to a greater 
degree that that contemplated by the regular schedular 
standards, which are based on average impairment of 
employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected residuals of a right ankle injury.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation to 20 percent for residuals of a 
right ankle injury is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

